ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6 Apr 2022 has been entered.  Claims 1-5,7-12,15-17 and 19-20 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Kocher on 25 Apr 2022.
The application has been amended as follows:
(Currently Amended) A sensor assembly for detecting an object comprising:
at least one radar transmitter configured to emit transmitted radar waves having a first polarization, the at least one radar transmitter including a plurality of transmit encoding switches each coupled to one of a plurality of radar transmit antennas, each of the plurality of radar transmit antennas is configured to transmit the transmitted radar waves with a different respective polarization than another one of the plurality of radar transmit antennas;
at least one radar receiver configured to:
receive the transmitted radar waves after reflecting from the object as reflected radar waves having a second polarization different than the first polarization and corresponding with a detection of the object relative to the sensor assembly, and
reject radar waves having a polarization being different than the second polarization to disregard noise generated by environmental interaction of the transmitted radar waves and from extraneous radar sources; 
the at least one radar receiver including a plurality of receive decoding switches each coupled to one of a plurality of radar receive antennas, each of the plurality of radar receive antennas is configured to receive the reflected radar waves with the different respective polarization; and
a sensor microprocessor 
control emission of the transmitted radar waves using the at least one radar transmitter, 
control the plurality of transmit encoding switches to modulate a radar signature comprised of sequential transmissions by each of the plurality of radar transmit antennas with the different respective polarization,
control the plurality of receive decoding switches to receive the reflected radar signature, and
detect of the object relative to the sensor assembly using the at least one radar receiver.
17. (Currently Amended) A method of operating a sensor assembly for detecting an object comprising the steps of:
emitting transmitted radar waves having a first polarization using at least one radar transmittereach configured to transmit the transmitted radar waves with a different respective polarization than another one of the plurality of radar transmit antennas;

controlling the plurality of transmit encoding switches to modulate a radar signature comprised of sequential transmissions by each of the plurality of radar transmit antennas 
receiving the transmitted radar waves after reflecting from the object as reflected radar waves having a second polarization different than the first polarization and corresponding with a detection of the object relative to the sensor assembly using at least one radar receiver
	rejecting radar waves having a polarization being different than the second polarization to disregard noise generated by environmental interaction of the transmitted radar waves and from extraneous radar sources using the at least one radar receiver;

controlling the plurality of receive decoding switches to receive the reflected radar signature; and
detecting the object relative to the sensor assembly using the at least one radar receiver.
Allowable Subject Matter
Claims 1-5,7-12,15-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither Haghighi, Kaiser, Schutte, nor Fouts, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“control emission of the transmitted radar waves using the at least one radar transmitter, 
control the plurality of transmit encoding switches to modulate a radar signature comprised of sequential transmissions by each of the plurality of radar transmit antennas with the different respective polarization,
control the plurality of receive decoding switches to receive the reflected radar signature, and
detect of the object relative to the sensor assembly using the at least one radar receiver.” 
as recited by claim 1 and similarly recited in claim(s) 17, over any of the prior art of record, alone or in combination.  Claims 2- 5,7-12,15-16 and 19-20 depend on claims 1 and 17; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Donald HB Braswell/Examiner, Art Unit 3648